



Exhibit 10.7
PLEDGE AND SECURITY AGREEMENT
THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”), is made as of
March 18, 2019, by SUNSEEKER RESORTS, INC., a Nevada corporation, having an
address at 1201 N. Town Center Drive, Las Vegas, Nevada 89144 (together with its
permitted successors and assigns, “Pledgor”), for the benefit of TPG SPECIALTY
LENDING, INC., a Delaware corporation, SSPC 1, LLC, a Delaware limited liability
company, and SSPC 2, LLC, a Delaware limited liability company, each having an
address at 2100 McKinney Avenue, Suite 1030, Dallas, TX 75201, collectively, as
lender (together with their respective successors and assigns, individually or
collectively as the context may require, “Lender”), and TPG SPECIALTY LENDING,
INC., a Delaware corporation, having an address at 2100 McKinney Avenue, Suite
1030, Dallas, TX 75201, as agent for Lender (together with its successors and
assigns, “Agent”).
RECITALS
A.    Pledgor is the sole member of Sunseeker Florida, Inc., a Florida
corporation having an address at 1201 N. Town Center Drive, Las Vegas, Nevada
89144 (“Borrower”).
B.    Lender is prepared to make a loan to Borrower in the maximum aggregate
principal amount of up to ONE HUNDRED SEVENTY-FIVE MILLION AND NO/100 DOLLARS
($175,000,000.00) (the “Loan”) pursuant to that certain Construction Loan
Agreement of even date herewith (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) by
and among Borrower, Agent and Lender, which Loan is evidenced by, among other
things, those certain Promissory Notes made by Borrower in favor of Lender (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, collectively, the “Note”) and is secured by, among other
things, that certain Mortgage, Assignment of Leases and Rents and Security
Agreement of even date herewith from Borrower for the benefit of Agent and
Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Mortgage”), which Mortgage encumbers
certain real property (the “Property”) more particularly described therein.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.
C.    As a condition precedent to making the Loan, Agent and Lender require that
Pledgor execute and deliver this Pledge Agreement to secure Borrower’s
obligations under the Loan Agreement. Pledgor is the sole member of Borrower and
acknowledges that it will receive material benefits from the making of the Loan.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor agrees as follows:
1.Defined Terms. As used herein, the following terms shall have the following
meanings:
(a)    “Charter Documents” means the agreements and instruments listed on
Exhibit A hereto, as each of the same may hereafter be amended, restated,
replaced, supplemented or otherwise modified from time to time.
(b)    “Collateral” shall have the meaning ascribed thereto in Section 2 hereof.
(c)    “Obligations” shall mean the due payment, performance and observance by
Borrower of the Loan and of its obligations under the Loan Documents.
(d)    “Pledged Interest” shall have the meaning ascribed thereto in Section 2
hereof.
(e)    “Uniform Commercial Code” means the Uniform Commercial Code as in effect
from time to time in the State of New York except for matters which the Uniform
Commercial Code of the State of New York





--------------------------------------------------------------------------------





provides shall be governed by the Uniform Commercial Code in effect in any
state, in which case “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect from time to time in such other state.
2.Pledge and Delivery of Collateral.
(a)    The Pledge. As collateral security for the prompt payment and performance
by Borrower of the Obligations, Pledgor hereby pledges and grants to Agent (for
the benefit of Lender) a security interest in all of Pledgor’s right, title,
interest, claim and estate in and to each and all of the following property,
whether now owned by Pledgor or hereafter acquired and whether now existing or
hereafter coming into existence (all being collectively referred to herein as
“Collateral”):
(i)    all stock certificates of, or other equity interests in, Borrower and all
options, warrants, rights of first refusal, rights of first offer, rights to
purchase and all other rights and privileges of any type or nature now existing
or hereafter acquired by Pledgor in respect of such stock certificates or other
equity interests (whether in connection with any capital increase,
recapitalization, reclassification or reorganization of Borrower or otherwise),
all investment property and all rights, preferences, privileges, dividends,
distributions, redemption payments, or liquidation payments and general
intangibles relating to the foregoing (all such stock certificates and other
equity interests, and all such options, warrants, other rights, investment
property, preferences, privileges, dividends, distributions, redemption
payments, or liquidation payments and general intangibles and other rights being
hereinafter collectively referred to as the “Pledged Interests”);
(ii)    all certificates, instruments, or other writings representing or
evidencing the Pledged Interests, and all accounts, payment intangibles and
general intangibles arising out of, or in connection with, the Pledged
Interests;
(iii)    any and all moneys, payment intangibles or property due and to become
due to Pledgor now or in the future in respect of the Pledged Interests, or to
which Pledgor may now or in the future be entitled to in its capacity as a
member of Borrower, whether by way of a dividend, distribution, return of
capital, or otherwise;
(iv)    all other claims, causes of action, choses of action and other property
of any type or nature which Pledgor now has or may in the future acquire in its
capacity as a member of Borrower against Borrower and its property, including
general intangibles relating thereto in any manner or any respect;
(v)    all rights of Pledgor under the Charter Documents and/or applicable law,
including, without limitation, all voting and consent rights of Pledgor arising
thereunder or otherwise in connection with Pledgor’s ownership of the Pledged
Interests, including general intangibles relating thereto in any manner or any
respect; and
(vi)    to the extent not otherwise included in clauses (i) through (v), (A) all
proceeds and products of any and all of the property of Pledgor described in
clauses (i) through (v) above, whether now owned and existing or hereafter
acquired or arising, including, without limitation, (i) all rents, issues,
royalties, distributions, revenues and profits of or from any of the foregoing,
(ii) whatever is now or hereafter received by Pledgor upon the collection or
sale, exchange, lease, transfer or other disposition (whether voluntary or
involuntary) of, or otherwise with respect to, any item of Collateral, whether
constituting accounts, general intangibles, equipment, inventory, money, deposit
accounts, payment intangibles, goods, chattel paper, documents, instruments,
insurance proceeds, securities, and any other tangible or intangible personal
property, (iii) any such items that are now or hereafter acquired by Pledgor
with any proceeds or products of Collateral, (iv) any amounts now or hereafter
payable under any insurance policy by reason of any loss or damage to any
Collateral or any proceeds or products thereof, and (v) the right to further
transfer, including to pledge, mortgage, license, assign or sell, any of the
Collateral or any interest therein, and (B) to the extent related to any
property described in said clauses or such proceeds, all present and future
books and records, files, invoices, papers and correspondence relating thereto,
including, without limitation, books of account and ledgers of every kind and
nature, computer programs, computer tapes, computer software, and all
electronically recorded


2





--------------------------------------------------------------------------------





data relating to Pledgor or the business of Pledgor or to any or all of the
Collateral, all equipment, receptacles, containers and cabinets for such books
and records.
(b)    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing any of the Collateral shall be delivered to and held
by or on behalf of Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer, stock powers endorsed by Pledgor in blank, or assignments in blank,
all in form and substance reasonably satisfactory to Agent. Upon the occurrence
and during the continuance of an Event of Default, Agent shall have the right,
at any time, in its discretion upon prior written notice to Pledgor, to transfer
to or to register in the name of Agent or its nominee any or all of the
Collateral. Prior to or concurrently with the execution and delivery of this
Pledge Agreement, Pledgor shall deliver to Agent (i) an original stock
certificate of Borrower, a copy of which is attached hereto as Exhibit B (the
“Stock Certificate”), (ii) an original stock power in the form set forth on
Exhibit C hereto (the “Stock Power”) for the Pledged Interests, transferring all
of such Pledged Interests in blank, duly executed by Pledgor and undated and
(iii) a copy of the stock ledger of Borrower, a copy of which is attached as
Exhibit D hereto (the “Stock Transfer Ledger”). Agent shall have the right, at
any time in its discretion upon the occurrence and during the continuance of an
Event of Default and without notice to Pledgor, to transfer to, and to designate
on such Pledgor’s Stock Power, any Person to whom the Pledged Interests are sold
in accordance with the provisions hereof.
(c)    Obligations Unconditional. The obligations of Pledgor hereunder are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of the Loan Agreement, the Note or any other Loan
Documents, or any substitution, release or exchange of any guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
Pledgor, it being the intent of this Section 2(c) that the obligations of
Pledgor hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of Pledgor hereunder:
(i)    at any time or from time to time, without notice to Pledgor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of the Loan
Agreement, the Note, or any other Loan Documents shall be done or omitted;
(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under the Loan Agreement, the Note, or any other Loan Documents, or
any other agreement or instrument referred to herein or therein shall be waived
or any other guarantee of any of the Obligations or any security or collateral
therefor shall be terminated, released or exchanged in whole or in part or
otherwise dealt with; or
(iv)    any lien or security interest granted to, or in favor of Agent as
security for any of the Obligations shall fail to be perfected or shall be
released.
(d)    Financing Statements. Pledgor hereby authorizes Agent to file at any time
or times, one or more UCC financing statements covering and/or describing the
Collateral and UCC assignment financing statements assigning the UCC financing
statements which constitute part of the Collateral.
3.Reinstatement. The obligations of Pledgor under this Pledge Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Pledgor in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and Pledgor
agrees that it will indemnify Agent on demand for all costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by Agent in
connection with such rescission or restoration.


3





--------------------------------------------------------------------------------





4.Representations, Warranties of Pledgor. Pledgor represents and warrants that:
(a)    Existence; Capacity. Pledgor: (i) is a corporation organized and validly
existing under the laws of the State of Nevada; (ii) has all requisite power,
and has all governmental licenses, authorizations, consents and approvals
required to own its assets and carry on its business as now being or as proposed
to be conducted; and (iii) is qualified to do business in all jurisdictions in
which the nature of the business conducted by it makes such qualification
necessary under applicable law.
(b)    Litigation. There are no legal or arbitral proceedings or any proceedings
by or before any Governmental Authority or other agency, now pending or (to the
knowledge of Pledgor) threatened against Pledgor, the Collateral and/or
Borrower.
(c)    No Breach. None of the execution and delivery of this Pledge Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under (except such consents that have been obtained on or
prior to the date hereof), any organizational documents of Pledgor or Borrower,
any applicable law or regulation, or any order, writ, injunction or decree of
any court or Governmental Authority, or any agreement or instrument to which
Pledgor is a party or by which it is bound or to which it is subject or
constitute a default under any such agreement or instrument, or (except for the
security interest granted pursuant to this Pledge Agreement) result in the
creation or imposition of any lien upon any assets or revenues of Pledgor.
(d)    Necessary Action. Pledgor has all requisite power and authority to
execute, deliver and perform its obligations under this Pledge Agreement; the
execution, delivery and performance by Pledgor of this Pledge Agreement has been
duly authorized by all necessary action; and this Pledge Agreement has been duly
and validly executed and delivered by Pledgor and constitutes its legal, valid
and binding obligation, enforceable against Pledgor in accordance with its
terms, subject to bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(e)    Approvals. No authorizations, approvals and consents of, and no filings
and registrations with, any governmental or regulatory authority or agency or
under the organizational documents of Pledgor or Borrower or any other Person
are necessary for (i) the execution, delivery or performance by Pledgor of this
Pledge Agreement or for the validity or enforceability thereof, (ii) the grant
by Pledgor of the assignments and security interests granted hereby, or the
pledge by Pledgor of the Collateral pursuant hereto, (iii) the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including, without limitation, the first priority nature of such pledge,
assignment and security interest) except for the filing of financing statements
under the Uniform Commercial Code or (iv) the exercise by Agent of all or any of
the rights and remedies in respect of the Collateral pursuant to this Pledge
Agreement (and upon such exercise, for the purchaser of such Collateral to be
admitted as a member or owner of Borrower to the full extent of the Pledged
Interests).
(f)    Ownership. Pledgor owns one hundred percent (100%) of the outstanding
stock in Borrower, and pursuant to this Pledge Agreement, Agent has received a
pledge of one hundred percent (100%) of the outstanding stock in Borrower.
Pledgor has good title to the Collateral, free and clear of all pledges, liens,
mortgages, hypothecations, security interests, charges, options or other
encumbrances whatsoever, except the lien and the security interest created by
this Pledge Agreement. The Pledged Interests are not and will not be subject to
any contractual restriction upon the transfer thereof (except for any such
restrictions contained herein). The organizational chart attached as Exhibit E
hereto is true, correct and complete, and accurately depict the ownership
interest of Pledgor in Borrower, as of the date hereof.
(g)    Principal Place of Business. Pledgor’s principal place of business is as
set forth in the introductory paragraph of this Pledge Agreement.
(h)    Valid Security Interest. This Pledge Agreement creates a valid security
interest in the Collateral, securing the Obligations, and upon the filing in the
appropriate filing offices of the financing statements to


4





--------------------------------------------------------------------------------





be filed in accordance with this Pledge Agreement and the delivery and
possession of the Stock Certificate which evidence the Pledged Interests along
with the Stock Power executed in blank, such security interests will be
perfected, first priority security interests, and all filings and other actions
necessary to perfect such security interests will have been taken.
(i)    Authorization. Upon delivery of the certificated Pledged Interests to
Agent pursuant to Section 2(b) hereof, Pledgor authorizes Lender or Agent to
store, deposit and safeguard the Collateral. Any obligation of Lender or Agent
for the reasonable care of the Collateral in Lender’s or Agent’s respective
possession shall be limited to the same degree of care which Agent uses for
similar property pledged to Lender by other Persons.
(j)    Delivery. Pledgor has delivered to Agent a true, correct and complete
copy of Borrower’s Charter Documents, as in effect on the date hereof.
(k)    Inducement and Solvency. Pledgor wishes to induce Lender to make the Loan
and Pledgor has determined that (i) it is in Pledgor’s best interest that
Pledgor induce Lender to make the Loan by entering into this Pledge Agreement
and (ii) after giving effect to Pledgor’s probable liability on the Obligations,
Pledgor is receiving at least reasonably equivalent consideration from Lender
for entering into this Pledge Agreement.  Pledgor is not presently insolvent and
will not after entering into and performing under this Pledge Agreement be
rendered insolvent. Pledgor acknowledges that it has been advised by Lender and
Agent that Lender is unwilling to make the Loan unless Pledgor enters into this
Pledge Agreement.
5.Covenants of Pledgor. Pledgor covenants that:
(a)    No Transfer. Except as otherwise expressly permitted under the Loan
Agreement, Pledgor has not and will not (i) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Collateral or any
interest therein, (ii) create, incur or permit to exist any pledge, lien,
mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any Collateral, or any interest therein, or any
proceeds thereof, except for the security interest provided for by this Pledge
Agreement, or (iii) vote to enable, or take any other action to permit, Borrower
to issue any stock, or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock in Borrower.
(b)    No Waiver, Amendment, Etc. Pledgor shall not directly or indirectly,
without the prior written consent of Agent, attempt to waive, alter, amend,
modify or supplement any provision of the Charter Documents in any manner that
would reasonably be expected to result in an adverse effect on the Collateral.
Pledgor agrees that all rights to do any and all of the foregoing have been
collaterally assigned to Agent, but Pledgor agrees that, upon request from Agent
from time to time, to the extent necessary to perfect the security interest of
Agent or Lender in the Collateral, and without more than de minimis expense or
cost to Pledgor, Pledgor shall do any of the foregoing or shall join Agent in
doing so or shall confirm the right of Agent to do so and shall execute such
instruments and undertake such actions as Agent may reasonably request in
connection therewith.
(c)    Settlement and Release. Pledgor shall not make any election, compromise,
adjustment or settlement in respect of any of the Collateral, other than the
elections expressly set forth in Borrower’s Charter Documents.
(d)    Preservation of Collateral. Agent may, in its discretion, for the account
and expense of Pledgor pay any amount or do any act required of Pledgor
hereunder or reasonably requested by Agent to preserve, protect, maintain or
enforce the Obligations, the Collateral or the security interests granted
herein, provided Pledgor has failed to pay such amount or take such action
within five (5) days after written demand by Agent. Any such payment shall be
deemed an advance by Agent to Pledgor and shall be payable by such Pledgor
within five (5) days after written demand and, if not paid within such time,
shall thereafter bear interest at the Default Rate from the date expended by
Agent until paid.
(e)    Warranty of Title. Pledgor shall warrant and defend the right, title and
interest of Agent in and to the Collateral and the proceeds thereof against the
claims and demands of all persons whomsoever other than


5





--------------------------------------------------------------------------------





Agent pursuant to this Pledge Agreement, other than against those primarily
arising out of the gross negligence or willful misconduct of Agent or Lender.
Any interest, securities, Lien or option with respect to the Pledged Interests
issued in violation of this Pledge Agreement shall be void ab initio.
(f)    Files and Records. Pledgor shall maintain, at its principal office, and,
upon reasonable request, make available to Agent the originals, or copies in any
case where the originals have been delivered to Agent of the instruments,
documents, policies and agreements constituting the Collateral (to the extent
not held by Agent) and related documents and instruments, and all files,
surveys, certificates, correspondence, appraisals, computer programs, tapes,
discs, cards, accounting records and other information and data relating to the
Collateral.
(g)    Litigation. Pledgor shall promptly give to Agent notice of all pending
legal or arbitration proceedings, and of all proceedings pending by or before
any governmental or regulatory authority or agency or, if Pledgor obtains
knowledge of such threat, threatened, against Pledgor or Borrower or which
relates to the Collateral which, if adversely determined, might adversely affect
Pledgor’s or Borrower’s condition (financial or otherwise) or business or the
Collateral.
(h)    Existence, Etc. Pledgor shall and shall cause Borrower to preserve and
maintain its existence and all of its material rights, privileges and
franchises; provided, however, that Pledgor may convert its form of organization
or the form of organization of Borrower to the extent expressly permitted by the
Loan Agreement and only upon satisfaction of the conditions set forth therein.
Pledgor shall comply and cause Borrower to comply with the requirements of all
applicable laws, rules, regulations and orders of governmental or regulatory
authorities; and pay and discharge or cause Borrower to pay or discharge all
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of their property prior to the date on which
penalties attach thereto, except for any such tax, assessment, charge or levy
the payment of which is being contested in good faith and by proper proceedings.
(i)    Charter Documents. Pledgor shall, at its expense:
(i)    perform and observe all the terms and provisions of the Charter Documents
to be performed or observed by it, maintain the Charter Documents in full force
and effect, enforce the Charter Documents in accordance with their respective
terms, and to take all such action to such end relating to the Charter Documents
as may be from time to time reasonably requested by Agent; and
(ii)    furnish to Agent reasonably promptly upon receipt thereof copies of all
notices, requests and other documents received by Pledgor under or pursuant to
the Charter Documents, and from time to time furnish to Agent such information
and reports regarding the Collateral as Agent may reasonably request.
(j)    Principal Place of Business and State of Organization. Pledgor shall not
change Pledgor’s principal place of business or state of organization/formation
unless Pledgor has previously notified Agent thereof not less than thirty (30)
days prior thereto and taken such action as may be requested by Agent in its
reasonable discretion to cause the security interest of Agent in the Collateral
to be continuously perfected
(k)    Acknowledgements of Parties. If Pledgor shall, as a result of its
ownership of the Pledged Interests, become entitled to receive or shall receive
any new or additional membership certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any shares of the
Pledged Interests, or otherwise in respect thereof, Pledgor shall accept the
same as Agent’s agent, hold the same in trust for Lender and Agent and promptly
deliver the same forthwith to Agent in the exact form received, duly endorsed by
Pledgor to Agent, if required, together with an undated regular stock power
covering such certificate duly executed in blank and with, if Agent so requests,
signature guaranteed, to be held by Lender or Agent hereunder as additional
security for the Obligations. Until the Obligations are indefeasibly paid and
performed in full, any sums paid to Pledgor upon or in respect of the Pledged
Interests upon the liquidation or dissolution of Borrower shall be paid over to
Agent to be held by it or Lender hereunder as additional security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the


6





--------------------------------------------------------------------------------





Pledged Interests or any property shall be distributed upon or with respect to
the Pledged Interests pursuant to the recapitalization or reclassification of
the capital of Borrower or pursuant to the reorganization thereof, the property
so distributed shall be delivered to Agent to be held by it or Lender, subject
to the terms hereof, as additional security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Pledged Interests
shall be received by Pledgor, Pledgor shall, until such money or property is
paid or delivered to Agent, hold such money or property in trust for Lender and
Agent, segregated from other funds of Pledgor, as additional security for the
Obligations.
6.Certain Understandings of Parties; Registration of Pledge; Control of
Collateral, Etc. The parties acknowledge and agree that the Pledged Interests
and the Stock Power which have been delivered to Agent on the date hereof
constitute and will constitute “certificated securities” (as defined in the
Uniform Commercial Code as in effect from time to time in the State of New
York). Pledgor therefor covenants and agrees that Pledgor shall not, directly or
indirectly, without the prior written consent of Agent, alter, amend, modify,
supplement or change in any way, Borrower’s Charter Documents as in effect on
the date hereof, other than as expressly permitted under the Loan Agreement.
7.Further Assurances; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 2 hereof, Pledgor hereby agrees with Agent
as follows:
(a)    Delivery and Other Perfection. Pledgor shall:
(i)    if any of the above‑described Collateral required to be pledged by
Pledgor under Section 2(a) hereof is received by Pledgor, forthwith either
(x) transfer and deliver to Agent such Collateral so received by Pledgor
(together with the certificates (if any) for any such Collateral, including
assignments duly endorsed in blank) all of which thereafter shall be held by
Agent, pursuant to the terms of this Pledge Agreement, as part of the Collateral
or (y) take such other action as Agent shall deem reasonably necessary or
appropriate to duly file on record the security interest created hereunder in
such Collateral referred to in said Section 2(a);
(ii)    give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable (in the reasonable judgment of Agent) to create, preserve, perfect or
validate the security interest granted pursuant hereto or to enable Agent to
exercise and enforce its rights hereunder with respect to such pledge and
security interest, including, without limitation, causing any or all of the
Collateral to be transferred of record into the name of Agent or its nominee;
and
(iii)    permit representatives of Agent, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and forward copies of any notices or
communications received by Pledgor with respect to the Collateral, all in such
manner as Agent may reasonably require.
(b)    Preservation of Rights. Except in accordance with applicable law, Agent
shall not be required to take steps necessary to preserve any rights against
prior parties to any of the Collateral.
(c)    Pledged Collateral.
(i)    Pledgor shall not and shall not have the right to directly or indirectly,
without the prior written consent of Agent, attempt to waive, alter, amend,
modify, supplement or change in any manner that would be reasonably expected to
result in an adverse effect on the Collateral, Agent’s rights therein, or
release, subordinate, terminate or cancel in whole or in part, or give any
consent under, any of the instruments, documents, policies or agreements
constituting the Collateral or exercise any of the rights, options or interests
of Pledgor as party, holder, mortgagee or beneficiary thereunder except as
otherwise expressly permitted under the Loan Agreement or hereunder. Pledgor
agrees that all rights to do any and all of the foregoing have been collaterally
assigned to and may be exercised by Agent but Pledgor agrees that, upon
reasonable request from Agent from time to time, Pledgor shall do any of the
foregoing or shall join Agent in doing so or shall confirm


7





--------------------------------------------------------------------------------





the right of Agent to do so and shall execute such instruments and undertake
such actions as Agent may reasonably request in connection therewith. Pledgor
shall not make any election, compromise, adjustment or settlement in respect of
any of the Collateral. Notwithstanding anything herein to the contrary, so long
as no Event of Default shall have occurred and be continuing, Pledgor shall have
the right to exercise all of Pledgor’s rights under the Charter Documents to
which it is a party for all purposes not prohibited by any of the terms of this
Pledge Agreement, the Note, the Loan Agreement or any other Loan Document,
provided that Pledgor agrees that it will not take any action in any manner that
is prohibited by the terms of this Pledge Agreement, the Note, the Loan
Agreement or any other Loan Document.
(ii)    Anything to the contrary notwithstanding, (i) Pledgor shall remain
liable under the Charter Documents to perform all of its duties and obligations
thereunder to the same extent as if this Pledge Agreement had not been executed,
(ii) the exercise by Agent of any of the rights hereunder shall not release
Pledgor from any of its duties or obligations under the Charter Documents, and
(iii) Agent shall have no obligation or liability for Pledgor’s actions or
omissions under the Charter Documents by reason of this Pledge Agreement, nor
shall Agent be obligated to perform any of the obligations or duties of Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
(d)    Events of Default, Etc. During any period in which an Event of Default
has occurred and is continuing:
(i)    Agent shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
said Uniform Commercial Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Agent were the sole and absolute owner thereof (and Pledgor agrees to take all
such action as may be appropriate to give effect to such right);
(ii)    Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below or otherwise required hereby) to or upon Pledgor, Borrower or
any other Person (all and each of which demands, presentments, protests,
advertisements and notices, or other defenses, are hereby waived to the extent
permitted under applicable law), may in such circumstances upon which an Event
of Default shall occur and be continuing forthwith collect, receive, appropriate
and realize upon the Collateral or any part thereof;
(iii)    Agent in its discretion may, in its name or in the name of Pledgor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so; provided, however, that,
notwithstanding the foregoing, Agent shall not be permitted to bring suit in the
name of Pledgor under this subsection 7(d)(iii);
(iv)    Agent may, at its option, apply all or any part of the Collateral in
accordance with Section 7(f);
(v)    Agent may in accordance with the terms hereof and the Uniform Commercial
Code (including delivery of any required notices thereunder) with respect to the
Collateral or any part thereof which shall then be or shall thereafter come into
the possession, custody or control of Agent or any of its agents, sell, assign
or otherwise dispose of all or any part of such Collateral, at such place or
places as Agent deems best, and for cash or on credit or for future delivery
(without thereby assuming any credit risk), at public or private sale or by
strict foreclosure, without demand of performance or notice of intention to
effect any such disposition or of time or place thereof (except such notice as
is required above or by applicable statute and cannot be waived) and. Agent or
anyone else may be the purchaser, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale or by strict foreclosure),


8





--------------------------------------------------------------------------------





and thereafter hold the same absolutely, free from any claim or right of
whatsoever kind, including any right or equity of redemption (statutory or
otherwise), of Pledgor, any such demand, notice or right and equity being hereby
expressly waived and released. Unless prohibited by applicable law, Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned;
(vi)    Agent may exercise all membership rights, powers and privileges to the
same extent as Pledgor is entitled to exercise such rights, powers and
privileges;
(vii)    Agent may, in connection with a sale of all or any of the Pledged
Interests, without any further action of any party, cause any purchaser or
transferee of all or any part of any Pledged Interests to be admitted as a new
member or owner of Borrower to the extent of such Pledged Interests, and cause
Pledgor to withdraw as a member or owner of Borrower to the extent such Pledged
Interests are sold or transferred, and complete by inserting the Effective Date
(as defined therein) and the name of the assignee thereunder and deliver to such
assignee the Stock Power executed and delivered by Pledgor and, if appropriate,
cause one or more amended or restated certificates of limited partnership,
certificates of limited liability company or articles of incorporation to be
filed with respect to Borrower.
(viii)    Agent may exercise any and all rights and remedies of Pledgor under or
in connection with the Charter Documents or otherwise in respect of the
Collateral, including, without limitation, any and all rights of Pledgor to
demand or otherwise require payment of any amount under, or performance of any
provisions of, the Charter Documents; and
(ix)    all payments received, directly or indirectly, by Pledgor under or in
connection with the Charter Documents or otherwise in respect of the Collateral
shall be received in trust for the benefit of Agent, shall be segregated from
other funds of Pledgor and shall be forthwith paid over to Agent in the same
form as so received (with any necessary endorsement).
The proceeds of any collection, sale or other disposition under this
Section 7(d) shall be applied by Agent pursuant to Section 7(f) hereof.
Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, Agent
may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges that any such private sales
may be at prices and on terms less favorable to Agent than those obtainable
through a public sale without such restrictions, and Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the issuer thereof to
register it for public sale.
(e)    Private Sale. Agent shall not incur any liability as a result of the sale
of the Collateral, or any part thereof, at any private sale pursuant to
Section 7(d) hereof conducted in a commercially reasonable manner. Pledgor
hereby waives any claims against Agent arising by reason of the fact that the
price at which the Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Obligations, even if Agent accepts the first offer
received and does not offer the Collateral to more than one offeree.
(f)    Application of Proceeds. Except as otherwise herein expressly provided,
the proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash at the time held by Agent
under this Section 7, shall be applied by Agent:
First, to the payment of the out-of-pocket costs and expenses of such
collection, sale or other realization, including out‑of‑pocket costs and
expenses of Agent (including the reasonable fees and


9





--------------------------------------------------------------------------------





expenses of its counsel), and all third party costs and expenses made or
incurred by Agent in connection therewith;
Next, to the payment in full of the Obligations; and
Finally, to the payment to Pledgor, or its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining.
As used in this Section 7, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of total debt of Pledgor or any issuer of or obligor on any of the
Collateral.
(g)    Attorney-in-Fact. Without limiting any rights or powers granted by this
Pledge Agreement to Agent, Agent is hereby appointed the attorney-in-fact of
Pledgor for the purpose of, effective upon the occurrence and during the
continuance of an Event of Default, carrying out the provisions of this
Section 7 and taking any action and executing any instruments which Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as Agent shall be entitled
under this Section 7 to make collections in respect of the Collateral, Agent
shall have the right and power to receive, endorse and collect all checks made
payable to the order of Pledgor representing any payment or other distribution
in respect of the Collateral or any part thereof and to give full discharge for
the same.
(h)    Opinion of Counsel. Pledgor shall cause to be delivered to Agent
concurrently herewith, an opinion of counsel to Pledgor, acceptable to Agent in
its reasonable discretion, with respect to the authority of, and due execution
and delivery by, Pledgor, and the enforceability of the Pledge Agreement, in
form reasonably acceptable to Agent.
8.Termination. This Pledge Agreement shall survive the exercise of remedies
following an Event of Default under the Loan Agreement or the other Loan
Documents, and/or the foreclosure of the Mortgage against the Property by Agent,
and shall remain in full force and effect until all Obligations and other sums
due under the Loan Agreement and the other Loan Documents have been indefeasibly
paid in full to Agent or Lender, as applicable. Upon the indefeasible payment
and performance in full of all Obligations under the Loan Documents to Agent or
Lender, as applicable, this Pledge Agreement shall terminate, and Agent shall
forthwith cause to be assigned, transferred and delivered all remaining
Collateral and money received in respect thereof, to or on the order of Pledgor.
Agent’s obligation to so assign, transfer and deliver shall survive the
termination of this Pledge Agreement.
9.Miscellaneous.
(a)    No Waiver. No failure on the part of Agent or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by Agent or any of its agents of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies provided herein are
cumulative and are not exclusive of any remedies provided by law.
(b)    Governing Law.


(i)     THIS PLEDGE AGREEMENT WAS NEGOTIATED IN THE
STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY PLEDGOR IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS PLEDGE
AGREEMENT, AND THE


10





--------------------------------------------------------------------------------





OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS)
(EXCLUDING THE LIEN LAW OF THE STATE OF NEW YORK) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
BY THE MORTGAGE IN REAL AND PERSONAL PROPERTY SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, PLEDGOR,
PLEDGOR, AGENT AND LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM
TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS PLEDGE AGREEMENT,
AND THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


(ii)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT, LENDER OR PLEDGOR
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT MAY AT AGENT’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
PLEDGOR, AGENT AND LENDER WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND PLEDGOR, AGENT AND LENDER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. PLEDGOR DOES
HEREBY DESIGNATE AND APPOINT:
CHRISTY SCHAEFFER
MANAGING CLERK
GREENBERG TRAURIG
METLIFE BUILDING
200 PARK AVE
NEW YORK, NEW YORK 10166


AS ITS AUTHORIZED AGENT FOR PERSONAL SERVICE OF PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK. PLEDGOR FURTHER AGREES THAT PERSONAL SERVICE OF PROCESS UPON SAID
AGENT AT AGENT’S ADDRESS IN THE STATE OF NEW YORK SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON PLEDGOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. PLEDGOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, IF ANY, AND
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT IN THE STATE OF NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS). NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF AGENT OR LENDER TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST PLEDGOR IN ANY OTHER JURISDICTION.
(c)    Trial by Jury. PLEDGOR, AGENT AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS PLEDGE AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY PLEDGOR, AGENT AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE


11





--------------------------------------------------------------------------------





ACCRUE. AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY PLEDGOR, AGENT AND LENDER.
(d)    Notices. All notices, demands, requests, consents, approvals or other
communications required, permitted or desired to be given hereunder shall be
delivered in accordance with Section 10.6 of the Loan Agreement, and if to
Pledgor, at the address set forth in the introductory paragraph of this Pledge
Agreement.
(e)    Waivers, etc. The terms of this Pledge Agreement may be waived, altered
or amended only by an instrument in writing duly executed by Pledgor and Agent.
Any such amendment or waiver shall be binding upon Agent and Pledgor.
(f)    Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of Pledgor and inure to the benefit of the successors and
assigns of Agent (provided, however, that Pledgor shall not assign or transfer
its rights hereunder without the prior written consent of Agent). Without
limiting the foregoing, Agent may at any time and from time to time without the
consent of Pledgor, assign or otherwise transfer all or any portion of its
rights and remedies under this Pledge Agreement to any other person or entity,
either separately or together with other property of Pledgor for such purposes
in connection with a transfer of Agent’s interest in the Loan. Without limiting
the foregoing, in connection with any assignment of the Loan in accordance with
the Loan Agreement, Agent may assign or otherwise transfer all of its rights and
remedies under this Pledge Agreement to the assignee and such assignee shall
thereupon become vested with all of the rights and obligations in respect
thereof granted to Agent herein or otherwise. Each representation and agreement
made by Pledgor in this Pledge Agreement shall be deemed to run to, and each
reference in this Pledge Agreement to Agent shall be deemed to refer to, Agent
and each of its successors and assigns.
(g)    No Liability on Part of Agent. Agent, by its acceptance of this Pledge
Agreement, the Collateral and any payments on account thereof, shall not be
deemed to have assumed or to have become liable for any of the obligations or
liabilities of Pledgor. Agent shall not have any duty to collect any sums due in
respect of any of the Collateral in its possession or control, or to enforce,
protect or preserve any rights pertaining thereto, and Agent shall not be liable
for failure to collect or realize upon the Collateral, or any part thereof, or
for any delay in so doing, nor shall Agent be under any obligation to take any
action whatsoever with regard thereto. Agent shall, if requested by the payor of
any revenue payment, give receipts for any payments received by Agent on account
of the Collateral.
(h)    Expenses, Indemnification.
(i)    Pledgor agrees to pay or reimburse Lender and Agent, or cause Lender and
Agent to be paid or reimbursed, for paying: (A) all out-of-pocket costs and
expenses of Lender or Agent (including, without limitation, the reasonable fees
and expenses of counsel to Lender or Agent), in connection with (1) the
negotiation, preparation, execution and delivery of this Pledge Agreement and
(2) any amendment, modification or waiver of any of the terms of this Pledge
Agreement requested or initiated by Pledgor in accordance with the terms hereof;
(B) all costs and expenses of Lender or Agent (including reasonable counsel’s
fees) in connection with any enforcement or collection proceedings resulting
from the occurrence and during the continuance of an Event of Default; and (C)
all transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Pledge
Agreement, or any other document referred to herein and all costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Pledge Agreement or any document referred to herein.
(ii)    Pledgor hereby agrees to indemnify Lender, Agent and their directors,
officers, employees and agents from, and hold each of them harmless against, any
and all losses, liabilities, claims, damages or expenses incurred by any of them
arising out of or by reason of any claim of any Person (A) relating to or
arising out of the acts or omissions of Pledgor under this Pledge Agreement or,
after Agent has exercised any rights in accordance herewith and the Loan
Documents, the Charter Documents (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified), or (B) resulting from the
ownership of or security interests in


12





--------------------------------------------------------------------------------





any Collateral, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of Lender, Agent or the Person to be indemnified).
(i)    Further Assurances. Pledgor agrees that, from time to time upon the
written request of Agent, Pledgor shall execute and deliver such further
documents and do such other acts and things as Agent may reasonably request in
order fully to effect the purposes of this Pledge Agreement.
(j)    Delay Not a Waiver. Neither any failure nor any delay on the part of
Agent in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.
(k)    Counterparts. This Pledge Agreement may be executed by facsimile or other
electronic means, and in any number of counterparts, all of which taken together
shall constitute one and the same instrument and any of the parties hereto may
execute this Pledge Agreement by signing any such counterpart.
(l)    Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of Agent in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
(m)    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Pledge Agreement and shall be considered prima
facie evidence of the facts and documents referred to therein.
(n)    Gender; Number. As used in this Pledge Agreement, the masculine, feminine
or neuter gender shall be deemed to include the others, and the singular shall
include the plural (and vice versa), whenever the context so requires.
(o)    Incorporation by Reference. To the extent that any provisions or defined
terms contained in any other Loan Document (including, without limitation, the
Loan Agreement) are used herein or incorporated herein by reference, and such
other Loan Document is terminated or otherwise satisfied prior to the
termination of this Pledge Agreement, then, for the avoidance of doubt, such
provisions and/or defined terms shall survive until the satisfaction of the
Obligations without regard to the fact that the Loan Document originally
containing the same has been otherwise terminated or satisfied.
10.Third Party Waivers.
(a)    Rights of Agent. Pledgor authorizes Agent to perform any or all of the
following acts at any time in its sole discretion, all without notice to
Pledgor, without affecting Pledgor’s obligations under this Pledge Agreement or
any other Loan Documents and without affecting the liens and encumbrances
against the Collateral in favor of Agent:
(i)    Agent may take and hold security for the Obligations, accept additional
or substituted security, and subordinate, exchange, enforce, waive, release,
compromise, fail to perfect and sell or otherwise dispose of any such security;
(ii)    Upon the occurrence and during the continuance of a Default and subject
to the terms hereof and of the Loan Documents, Agent may direct the order and
manner of any sale of all or any part of any security now or later to be held
for the Obligations, and Agent (or its nominees or designees) may also bid at
any such sale;


13





--------------------------------------------------------------------------------





(iii)    Upon the occurrence and during the continuance of a Default, Agent may
apply any payments or recoveries from Pledgor, any Pledgor Affiliate or any
other source, and any proceeds of any security, to the Obligations in such
manner, order and priority as Agent may elect, subject to the terms hereof and
of the Loan Documents;
(iv)    Agent may release Pledgor or any other Person from its liability for the
Obligations or any part thereof;
(v)    Agent may substitute, add or release any one or more guarantors, pledgors
or endorsers; and
(vi)    In addition to the Obligations, Agent may extend other credit to Pledgor
or any Pledgor Affiliate, and may take and hold security for the credit so
extended, all without affecting Pledgor’s liability hereunder or under the other
Loan Documents and without affecting the liens and encumbrances against the
Collateral hereunder or under the other Loan Documents.
(b)    Absolute Obligations. Pledgor expressly agrees that until the Debt is
indefeasibly paid in full and each and every term, covenant and condition of
this Pledge Agreement and the other Loan Documents is fully satisfied and
performed, Pledgor shall not be released of its obligations, waivers and
agreements set forth herein, in any other Loan Document nor shall the validity,
enforceability or priority of the liens and encumbrances against the Collateral
in favor of Agent be affected in any manner by or because of:
(i)    Any act or event which might otherwise discharge, reduce, limit or modify
any Pledgor’s obligations hereunder or under the other Loan Documents or the
liens and encumbrances against the Collateral in favor of Agent, other than
indefeasible payment in full of the Obligations;
(ii)    Any waiver, extension, modification, forbearance, delay or other act or
omission of Agent or any failure to proceed promptly or otherwise as against
Pledgor or any other Person or any security;
(iii)    Any action, omission or circumstance which might increase the
likelihood that Agent might enforce the rights granted under this Pledge
Agreement or under the other Loan Documents or which might affect the rights or
remedies of Pledgor as against any other Person; or
(iv)    Any dealings occurring at any time between Pledgor or any of its
Affiliates and Agent, whether relating to the Obligations or otherwise.
Pledgor hereby expressly waives and surrenders any defense to the performance of
the obligations under this Pledge Agreement and under all other Loan Documents
or to the enforcement of the liens and encumbrances against the Collateral in
favor of Agent based upon any of the foregoing acts, omissions, agreements,
waivers or matters described in this subsection (other than the defense that
payment has been made). It is the purpose and intent of this Pledge Agreement
that the obligations of Pledgor under this Pledge Agreement and under all other
Loan Documents shall be absolute and unconditional under any and all
circumstances.
(c)    Pledgor’s Waivers. Pledgor expressly waives:
(i)    Any right it may have to require Agent to proceed against Pledgor or any
other Person, proceed against or exhaust any security held from Pledgor or any
Person, or pursue any other remedy in Agent’s power to pursue until the
indefeasible payment of the Debt in full;
(ii)    Any defense based on any claim that Pledgor’s obligations exceed or are
more burdensome than those of Borrower or any other Person;
(iii)    Any defense: (A) based on any legal disability of any other Person, (B)
based on any release, discharge, modification, impairment or limitation of the
liability of any other Person to Agent


14





--------------------------------------------------------------------------------





from any cause, whether consented to by Agent or arising by operation of law,
(C) arising out of or able to be asserted as a result of any case, action or
proceeding before any governmental authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of any other Person or any of their affiliates, or any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors or other, similar arrangement in respect of its creditors generally or
any substantial portion of its creditors; in each case as undertaken under any
U.S. Federal or State law (each of the foregoing described in this clause (C)
being referred to herein as an “Insolvency Proceeding”); or (D) arising from any
rejection or disaffirmance of the Obligations, or any part thereof, or any
security held therefor, in any such Insolvency Proceeding;
(iv)    Any defense based on any action taken or omitted by Agent in any
Insolvency Proceeding involving any other Person, including any election to have
Agent’s claim allowed as being secured, partially secured or unsecured, any
extension of credit by Agent to any other Person in any Insolvency Proceeding,
and the taking and holding by Agent of any security for any such extension of
credit;
(v)    Except as otherwise provided herein or in any of the other Loan
Documents, all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of intention to
accelerate, notices of acceleration, notices of acceptance of this Pledge
Agreement, or any other Loan Document and of the existence, creation, or
incurring of new or additional indebtedness, and demands and notices of every
kind;
(vi)    Any defense based on or arising out of any defense that Pledgor or any
of its affiliates may have to the payment or performance of the Obligations,
other than the defense of payment of the Obligations; and
(vii)    All claims, objections and defenses it may have as a potential surety
for Borrower and agrees not to assert any such matters in opposition to the
enforcement of Agent’s or Lender’s rights under this Pledge Agreement.
(d)    Waiver of Subrogation and Other Rights.
(i)    Upon the occurrence and during the continuance of any Event of Default
and subject to the terms hereof and of the other Loan Documents, in its sole
discretion, without prior notice to or consent of Pledgor, Agent may elect to:
(A) foreclose against any collateral for the Obligations, (B) accept a transfer
of any such collateral for the Obligations in lieu of foreclosure, (C)
compromise or adjust the Obligations or any part thereof or make any other
accommodation with Pledgor or any other Person, or (D) exercise any other remedy
against Pledgor or any other Person or any collateral for the Obligations. No
such action by Agent shall release or limit Agent’s rights hereunder or under
the other Loan Documents, even if the effect of the action is to deprive Pledgor
of any subrogation rights, rights of indemnity, or other rights to collect
reimbursement from any other Person for any sums paid to Agent, whether
contractual or arising by operation of law or otherwise. Pledgor expressly
agrees that under no circumstances shall Pledgor be deemed to have any right,
title, interest or claim in or to any Collateral to be held by Agent or any
third party after any foreclosure or transfer in lieu of foreclosure of the
Collateral.
(ii)    Regardless of whether Pledgor may have made any payments to Agent, until
repayment in full of all of the Obligations, Pledgor waives effective upon the
occurrence and during the continuance of a Default: (A) all rights of
subrogation, all rights of indemnity, and any other rights to collect
reimbursement from any other Person on account of the Collateral encumbered by
this Pledge Agreement, whether contractual or arising by operation of law
(including the Bankruptcy Code or any successor or similar statute) or
otherwise; (B) all rights to enforce any remedy that Agent may have against any
Person granting collateral for the Obligations; and (C) all rights to
participate in any Collateral now or later to be held by Agent
11.Exit Process Standstill. Notwithstanding any other provision of this Pledge
Agreement, in the event Borrower properly initiates and complies with the Exit
Process under Section 10.12 of the Loan Agreement,


15





--------------------------------------------------------------------------------





the Standstill provisions of the Loan Agreement shall commence and continue for
the same period and to the same extent as provided in the Loan Agreement.


[BALANCE OF PAGE INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]






16





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Pledgor has executed this Pledge Agreement as of the day and
year first above written.
PLEDGOR:
SUNSEEKER RESORTS, INC., a Nevada corporation
By: /s/ John Redmond
Name: John Redmond
Title: President
[SIGNATURES CONTINUE ON NEXT PAGE]




--------------------------------------------------------------------------------







ACCEPTED BY AGENT:


TPG SPECIALTY LENDING, INC., a Delaware corporation, as Agent


By: s/s Joshua Peck
Name: Joshua Peck
Title: Vice President




 









--------------------------------------------------------------------------------






CONSENT OF BORROWER
(Pledge and Security Agreement)
March 18, 2019
Borrower hereby (a) acknowledges receipt of a copy of the executed Pledge
Agreement to which this Consent of Borrower is attached, (b) consents to the
Pledge Agreement, (c) agrees to comply with the terms and provisions thereof,
(d) agrees not to do anything or cause, permit or suffer anything to be done
which is prohibited by, or contrary to, the terms of the Pledge Agreement, and
(e) agrees to register on its books and records Agent’s security interest in the
Pledged Interests as provided in the Pledge Agreement.
Without limiting the foregoing (and notwithstanding anything to the contrary in
any charter document of Borrower), from and after the date hereof, Borrower
agrees:
(a)    to deliver directly to Agent any and all instruments and/or certificates
evidencing any right, option or warrant, and all new, additional or substituted
securities issued to, or to be received by, Pledgor by virtue of its ownership
of the Pledged Interests issued by Borrower or upon exercise by Pledgor of any
option, warrant or right attached to such Pledged Interests;
(b)    to recognize Agent’s or any other successful bidder’s automatic right to
become a member in, and sole manager of, Borrower following a sale of the
Pledged Interests in accordance with Section 7(d) of the Pledge Agreement, which
admission shall be automatic upon the conclusion of a disposition pursuant to
the Uniform Commercial Code and shall not require any further action on the part
of Borrower or any other person; and
(c)    in the event of a sale of the Pledged Interests in accordance with
Section 7(d) of the Pledge Agreement, Borrower shall, upon Agent’s request and
at Pledgor’s expense: (i) provide Agent with such other information in
Borrower’s possession and financial projections as may be necessary or, in
Agent’s reasonable opinion, advisable to enable Agent to effect the sale of the
Pledged Interests; and (ii) do or cause to be done all such other acts and
things as may be reasonably necessary to make the sale of the Pledged Interests
or any part thereof valid and binding and in compliance with applicable law.
Borrower further acknowledges and agrees that it shall do all of the foregoing
without any further notice from or consent or agreement of Pledgor.
[SIGNATURE PAGES FOLLOW]


    



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower has executed this Consent as of the date first set
forth above.
BORROWER:
SUNSEEKER FLORIDA, INC., a Florida corporation
By:_/s/ John Redmond _______________________________
Name: John Redmond
Title: President






--------------------------------------------------------------------------------






EXHIBIT A
CHARTER DOCUMENTS
Articles of Incorporation of Borrower, as filed on December 21, 2017 with
Secretary of State of the State of Florida.
By-Laws of Borrower, adopted by its Board of Directors on December 21, 2017.


    



--------------------------------------------------------------------------------






EXHIBIT B
STOCK CERTIFICATE
(See Attached)












    



--------------------------------------------------------------------------------






a107exhibitb.jpg [a107exhibitb.jpg]




--------------------------------------------------------------------------------





a107exhibitb2.jpg [a107exhibitb2.jpg]



EXHIBIT C
STOCK POWER




--------------------------------------------------------------------------------





(See Attached)
[BORROWER TO PROVIDE]





--------------------------------------------------------------------------------






a107exhibitc.jpg [a107exhibitc.jpg]








--------------------------------------------------------------------------------



















EXHIBIT D

STOCK TRANSFER LEDGER
(See Attached)







--------------------------------------------------------------------------------






a107exhibitd.jpg [a107exhibitd.jpg]






--------------------------------------------------------------------------------







EXHIBIT E

ORGANIZATIONAL CHART
(See Attached)





--------------------------------------------------------------------------------






a107exhibite.jpg [a107exhibite.jpg]


